The present application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 2
Claims 1, 9, 16 amended 10/12/21. Claims 1-20 reviewed below.  Effective date 5/1/19
Response to Remarks
Applicant amendment and remarks fully considered but not persuasive.
103
Applicant says remarks p17 that cited art doesn’t show merchant with variable location. But see new 103 rejection   Zolotov 20170206593 ¶ 2-4 18 19 26 44 49 67 68 Abstract Fig 6-7, corresponding text 

Limitation
Reference
remote computing device applies a promotion to a transaction based upon a promotion request message from a mobile device, 

In both Martinez and Squire, remote computing device applies a promotion to a transaction based upon a promotion request message from a mobile device, and in Squire the promotion request message ¶ 102-104 is not to POS. See Squire Fig 12 steps 1-5
pushes an updated transaction amount back to the mobile device and, 

In both Martinez and Squire, pushes an updated transaction amount back to the mobile device. See Squire Fig 12 steps 1-5, ¶ 102-104. Martinez ¶ 48-49
in response, receives an authorization message corresponding to the updated transaction amount from the mobile device.
Martinez ¶ 49, 69
merchant with variable location
Zolotov 20170206593 ¶ 2-4 18 19 26 44 49 67 68 Abstract Fig 6-7, corresponding text


	Applicant says remarks p17
In contrast, claim 1 centralizes promotions, and the application thereof, at a computing device separate from the mobile device, reducing the need for manual interaction with a promotion and ensuring appropriate promotion application at a specific device, thereby also reducing back-and-forth messaging of promotions between devices during a transaction.
Examiner response
In Martinez, deals are centralized. Deals sit in central location deal database 104, ¶ 24. Martinez Fig 9, ¶ 66 mobile device transmits wallet identifier (conceptually the same as promotion request message) and mobile device receives deals ¶ 67, 32 (promotion message response). 
Offers lookup (Squire Fig 12, ¶ 102-104) uses merchant ID to find tabulated merchant promotions ¶ 5, 6, 21, 28, 38, 47 in centrally located Offer Database 22 ¶ 101, 107
For real-time, see Carlson
101
As to applicant remarks that there’s no abstract idea, remarks p11
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth CERTAIN METHODS of ORGANIZING HUMAN ACTIVITY such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

As to applicant remarks that p12 Applicant has a series of steps providing clear technical advantages, but the problem addressed (Specification ¶ 1-7) is a business problem and applicant’s claim looked at as a whole provides a business solution, albeit a computer implemented one.
While applicant is not using a paper coupon process, applicant’s claim looked at as a whole is nevertheless computer implementing the organizing of human activity with generic elements generally applied.
As to applicant remarks that he’s not trying to monopolize a judicial exception (remarks p.13),
with regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis. The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
As to remarks that push (remarks p.12) provide a specific technological environment and integrated practical application, push pay is well-understood routine and conventional. It does not serve as a basis for practical application when generically applied for significantly or more than the idea itself. ACH, wire payments, and direct deposit are old and well known examples of push payments. 
To scratch the surface of push pay, here are some push US PG PUBS
20110276479
20190188744
20030140004
20130132182
20200327532
20100274720
20130259028
20130124412
20160125458
20140019217
20150254699
20140108143
20140025496
20150254698
20150254699
As to applicant remarks p.13, that he improves another technology with a specific technology improvement (remarks p.14), the claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
As to applicant remarks p.15, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
Data gathering for Certain Methods of Organizing Human Activity, e.g. navigation, doesn’t integrate the idea into a practical application or provide significantly more. MPEP 2106.05A, MPEP 2106.05g, 2106.05bIII, 2106.05c5, 2103.05dII
 
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within the four 101 statutory categories (1 process 9 machine 16 article of manufacture). 
Step 2a
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth CERTAIN METHODS of ORGANIZING HUMAN ACTIVITY such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Exemplary claim 1:
1. A computing device for applying merchant promotions to a push payment transaction, the computing device comprising a processor and a memory, the processor configured to: 
[Wingdings font/0xA2] receive , from a mobile device associated with a user, an information request message including a merchant ID 
[Wingdings font/0xA2] retrieve, from the memory, a current merchant location of a merchant identified by the merchant ID
[Wingdings font/0xA2] transmit an information response message to the mobile device, the information response message including the current merchant location and a selectable link to navigation instructions to the current merchant location
[Wingdings font/0xA2] receive, from the mobile device at the current merchant location, a promotion request message, the promotion request message including a merchant ID and an initial push payment transaction amount, the promotion request message transmitted by a mobile device associated with a user, wherein the user has a user account with an originating institution
[Wingdings font/0xA2] retrieve, from the memory, a merchant promotion associated with a merchant identified by the merchant ID, 
wherein the memory includes a table associating merchant IDs with merchant promotions, and wherein the merchant has a merchant account at a receiving institution; 
[Wingdings font/0xA2] apply the retrieved merchant promotion to the initial push payment transaction amount to determine an updated transaction amount; 
[Wingdings font/0xA2] transmit a promotion response message to the mobile device, the promotion response message including the merchant ID and the updated transaction amount; 
[Wingdings font/0xA2] receive an authorization message from the mobile device, the authorization message authorizing the push payment transaction having the updated transaction amount; 
[Wingdings font/0xA2] initiate a real-time electronic transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution by transmitting, to the originating institution over a payment processing network, an authorization request for the real-time electronic transfer of funds corresponding to the updated transaction amount

Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –database, processor, memory, computing device, medium to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Claim 2, 11, 18 describe data gathering and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 3, 12, 19 describe data gathering and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 4, 13, 20 describe a data lookup, data gathering and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 5, 14 are directed to the idea itself.
Claim 6, 15 describe electronic recordkeeping and the idea itself, do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 7-8, 17 describe electronic recordkeeping and the idea itself and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Data gathering for Certain Methods of Organizing Human Activity, e.g. navigation, doesn’t integrate the idea into a practical application or provide significantly more. MPEP 2106.05A, MPEP 2106.05g, 2106.05bIII, 2106.05c5, 2103.05dII
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to a mobile device, database, computing device which use generic elements, MPEP 2016.05(d). The Specification says any programmable system any computer program, any circuits or processor, any merchant, any other device that may hold payment, any card, any component, any device.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface (770 times at least p.1700-1707). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which generic devices are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims rejected under 35 USC 103 over Martinez (US 20140025457) in view of Zolotov (US 20170206593) in view of Squire (US 20180293562) in view of Carlson (US 20130218664) in view of McCaugh (US 20160104155) : 
CLAIM 1, 9, 16
CLAIM 2, 11, 18
CLAIM 3, 12, 19
CLAIM 4, 13, 20

CLAIM 1, 9, 16
Basically, but for explicit
1 receive from a mobile device … a promotion request (Squire Fig 12, corresponding text) 
2 initiate a real-time electronic transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution by transmitting to the originating institution over a payment processing network, an authorization request for the real-time electronic transfer of funds corresponding to the updated transaction amount
Carlson at least ¶ 39, 210, 213, 215, 216, 221, 222, 226
3 getting directions (navigation) to merchant (Zolotov at least ¶ 2-4 18) 
4 lookup table in a push system (McCaugh)	
Martinez shows the claim.
In Martinez, promotion request message including merchant identifier, amount, wallet ID, are sent to processor to find a deal (¶ 24, 26, 31).
[Wingdings font/0xA2] receive , from a mobile device associated with a user, an information request message including a merchant ID 
Martinez Fig 9, ¶ 66 mobile device transmits wallet identifier (conceptually the same as promotion request) and mobile device receives deals ¶ 67, 32 (promotion message response). 

ZOLOTOV 
get navigation to merchant
[Wingdings font/0xA2] retrieve, from the memory, a current merchant location of a merchant identified by the merchant ID
[Wingdings font/0xA2] transmit an information response message to the mobile device, the information response message including the current merchant location and a selectable link to navigation instructions to the current merchant location
Zolotov ¶ 2-4 18 19 26 44 49 67 68 Abstract Fig 6-7, corresponding text 
It would have been obvious looking at Martinez and its merchant ID to look at other works by colleagues and find Zolotov and combine the two for the advantage of getting consumer to the merchant (Zolotov ¶ 2-4). 
2nd, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Here, it would have been obvious that from customer perspective the price of obtaining goods from merchant includes figuring out where merchant is and getting there. Information asymmetry between supplier and demander can be costly and prevent supplier and demander from meeting at a price. One solution would be for seller to lower price to account for the demander’s trouble and inconvenience. Market forces would prompt supplier/seller to resolve the situation by combining Martinez and Zolotov, so demander arrives at merchant and supplier needn’t lower price.
[Wingdings font/0xA2] receive, from the mobile device at the current merchant location, a promotion request message, the promotion request message including a merchant ID and an initial push payment transaction amount, the promotion request message transmitted by a mobile device associated with a user, wherein the user has a user account with an originating institution
Martinez user wants to find a merchant deal, processor gets promotion request (¶ 1, 4-5, 22-27, 38, 48) applies it to update transaction amount, Fig 1, 6, 9-10.
Martinez Fig 9, ¶ 66 mobile device transmits wallet identifier (conceptually the same as promotion request) and mobile device receives deals ¶ 67, 32 (promotion message response). 
Deals sit in central deal database 104, ¶ 24 
Martinez sends promo request with amount and merch ID ¶ 26 BUT from POS not mobile 

    PNG
    media_image1.png
    94
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    853
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    583
    565
    media_image3.png
    Greyscale



SQUIRE
NOT EXPLICIT in Martinez : receive from a mobile device … promotion request (Squire Fig 12 corresponding text ¶ 97-99, 101-109). In Martinez, merchant ID & initial amount are sent from POS not from a mobile of user. Even before finding Squire, there’s an obvious alternative to from POS (Martinez) and that is from mobile. See also Squire example ¶ 157-158
Limitation
Reference
remote computing device applies a promotion to a transaction based upon a promotion request message from a mobile device, 

In both Martinez and Squire, remote computing device applies a promotion to a transaction based upon a promotion request from a mobile device, and in Squire the promotion request ¶ 101-109 is from smartphone not POS as in Martinez. Squire Fig 12 steps 1-5
pushes an updated transaction amount back to the mobile device and, 

In both Martinez and Squire, pushes an updated transaction amount back to the mobile device. See Squire Fig 12 steps 1-5, ¶ 102-104. Martinez ¶ 48-49
in response, receives authorization message corresponding to updated transaction amount from mobile device
Martinez ¶ 49, 69
Squire Fig 12 and corresponding text 


    PNG
    media_image4.png
    552
    735
    media_image4.png
    Greyscale

Squire ¶ 147 shows user mobile transmit a message (promotion request) to financial institution responsible for rewards. Martinez already shows deal centrally located at financial institution ¶ 24. 
And offers lookup (Squire Fig 12, ¶ 102-104) uses merchant ID to find tabulated merchant promotions ¶ 5, 6, 21, 28, 38, 47 in centrally located Offer Database 22 ¶ 101, 107
Squire in combination with Martinez, promotion request message includes merchant ID (Martinez at least ¶ 26) and initial push payment transaction amount (Martinez at least ¶ 26)
It would have been obvious at the time of filing to combine Martinez, Squire. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 2nd, even before finding Squire, there’s an obvious alternative to from POS is and that alternative is from mobile. 3rd, it would have been obvious for one looking at Martinez to search the art and find that obvious alternative (promo request from mobile instead of from POS). 4th, it would have been obvious for promo request to come from the person most interested in reducing the price, namely buyer. 5th, one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention. 6th, Martinez already shows mobile device requesting a deal lookup. There’s 2 options, promo request come from a) POS or b) mobile. It’s an obvious substitution for Martinez to be modified so promo request comes from mobile (Squire Fig 12) instead of POS. 7th, since buyer has more to gain from successful promo request than merchant, i.e. market forces point to buy side, an obvious design choice would be in the direction of promo request coming from buyer. 8th, buyer adoption depends on trust or buy-in. Therefore it would have been obvious to design so demander trust is built in, and the obvious choice then is buyer’s mobile requests a promo and request goes to a disinterested market-maker (financial institution) --- rather than asking merchant to lower his price whilst she is interested in a high price.
[Wingdings font/0xA2] retrieve, from the memory, a merchant promotion associated with a merchant identified by the merchant ID, wherein the memory includes a table associating merchant IDs with merchant promotions, and wherein the merchant has a merchant account at a receiving institution 
Martinez Fig 9, ¶ 66 mobile device transmits wallet identifier (conceptually the same as promotion request message) and mobile device receives deals ¶ 67, 32 (promotion message response). Deals sit in deal database 104 Fig 1, ¶ 24. Martinez retrieves merchant promotions at least ¶ 23-29, 32-34, 37-50 Fig 6, 9. Martinez at least ¶ 48-49, 53.
also
Offers lookup (Squire Fig 12, ¶ 102-104) uses merchant ID to find tabulated merchant promotions ¶ 5, 6, 21, 28, 38, 47 in Offer Database 22 ¶ 101, 107
[Wingdings font/0xA2] apply the retrieved merchant promotion to the initial push payment transaction amount to determine an updated transaction amount 
Martinez at least ¶ 27, 41-42, 48-50, ¶ 5 Fig 9-10
[Wingdings font/0xA2] transmit a promotion response message to the mobile device, the promotion response message including the merchant ID and the updated transaction amount 
Martinez at least ¶ 48-49 
[Wingdings font/0xA2] receive an authorization message from the mobile device, the authorization message authorizing the push payment transaction having the updated transaction amount 
Martinez at least ¶ 27, 35, 37-43, 49, 69, Fig 6 and corresponding text 

CARLSON
NOT EXPLICIT in Martinez is real-time
[Wingdings font/0xA2] initiate a real-time electronic transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution by transmitting to the originating institution over a payment processing network, an authorization request for the real-time electronic transfer of funds corresponding to the updated transaction amount
Martinez at least ¶ 27, 29, 37-50
Carlson US 20130218664 at least ¶ 39 realtime, 210, 213, 215, 216, 221, 222, 226 
Look up table ¶ 95 96 197  and look up in database (a set of tables) ¶ 357 358
It would have been obvious at the time of filing to combine Martinez, Carlson. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention. Martinez already shows a payment processing network (MasterCard) but is silent as to real-time. It would have been obvious looking at Martinez to consult the works of colleagues and find Carlson, a Visa reference, and combine the two for advantage of speed via real-time processing with the predictable result of transmitting to the originating institution over a payment processing network, an authorization request for the real-time electronic transfer of funds corresponding to the updated transaction amount

McCAUGH
Each of Martinez and Squire ALREADY shows using merchant ID to look up a promo BUT NOT EXPLICIT IS the term lookup 
table. SEE McCaugh Fig 7 push payment flow ¶ 17 coupon, 22 ID, 72-73 coupon, 79, 83, 90-91, 97 lookup table, push pay starting at Fig 3-6, push pay starting at ¶ 139
Further note:
apply the retrieved merchant promotion to the initial push payment transaction amount to determine an updated transaction amount 
Martinez at least Fig 7 push payment flow ¶ 27, 41-42, 48-50, ¶ 5 Fig 9-10
McCaugh at least ¶ 22 Fig 3, 5, ¶ 142-146 ¶ 143 145 151 161 167 173-74 Fig 3-5 and text 
 transmit a promotion response message to the mobile device, the promotion response message including the merchant ID and the updated transaction amount 
Martinez at least ¶ 48-49 
 receive an authorization message from the mobile device, the authorization message authorizing the push payment transaction having the updated transaction amount 
Martinez at least ¶ 35, 37-43, 49, 69, Fig 6 and corresponding text 
 initiate a transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution 
Martinez at least ¶ 27, 29, 37-50
see McCaugh at least ¶ 142-146 150-151 Fig 3-5 and text
For real-time, see McCaugh ¶ 51

The point of a deal (Martinez) is to match halves of a relationship. Martinez and McCaugh are analogous prior art, both push systems where deal or coupon is applied to purchase. Martinez starts its deal search with a wallet identifier (buy side). One can use start with the code of buyer or seller; Martinez starts with wallet identifier while McCaugh starts with seller code. Martinez is a push system where mobile requests a deal suitable to mobile user. It would have been obvious looking at Martinez to search the works of colleagues and find McCaugh which is another push system where mobile user scans seller’s POS code and use this to find a deal and apply a deal (Martinez ¶ 25). 

CLAIM 2, 11, 18
Martinez/Zolotov/Squire/Carlson/McCaugh show the limitations above claim 1/9/16, wherein the processor is further configured to
[Wingdings font/0xA2] receive a merchant record from at least one of the 
receiving institution and the merchant, the merchant record including the merchant ID associated with the merchant, a current merchant location, and a current merchant promotion associated with the merchant 
Martinez ¶ 1-2, 23-25, 26-28, 31, 37-38 
McCaugh ¶ 17, 72, 86, merchant location 97, 143, 145, 162, 167, 173 Fig 3-5 and corresponding text
Squire Fig 12, corresponding text 
CLAIM 3, 12, 19
Martinez/Zolotov/Squire/Carlson/McCaugh show the limitations aboveAlthough 
Martinez at least ¶ 23-25, 26-28 
Also in McCaugh ¶ 17, 72, 97, Fig 3-4, ¶ 86, 97, 143, 145, 162, 167, 173 Fig 3-5
Squire Fig 12, corresponding text 
NOT EXPLICIT in Martinez is
claim 1/9/16, wherein the processor is further configured to:
[Wingdings font/0xA2] receive , from the mobile merchant, an updated merchant location that is different from the stored current merchant location   
 
Zolotov at least ¶s 2-4 18 19 26 44 49 67 68 Abstract Fig 6-7, corresponding text 
[Wingdings font/0xA2] transmit an information response message to the mobile device, the information response message including (Martinez ¶ 23-25, 47-48) at least one of a current merchant location and a current merchant promotion (Martinez ¶ 1-2, 23-25, 47-48) associated with the merchant having the merchant ID 
McCaugh ¶ 17, 72, 97, Fig 3-4, ¶ 97, 143, 145, 162, 167, 173
Squire Fig 12, corresponding text 
CLAIM 4, 13, 20
Martinez/Zolotov/Squire/Carlson/McCaugh show the limitations aboveclaim 3/12/19, wherein the processor is further configured to:
[Wingdings font/0xA2] parse the merchant ID from the information request message 
Martinez ¶ 1-2, 23-27, 47-50 via merchant ID, looks up promo ¶ 23 but not explicit is word ‘parse’
McCaugh ¶ 31, 34, 36, 83, 110, 111 parse
Squire Fig 12, corresponding text 
[Wingdings font/0xA2] query the memory for a merchant record associated with the merchant ID to identify the at least one of the current merchant location and the current merchant promotion 
Martinez ¶ 1-2, 23-27, 47-50 as well as McCaugh shows query memory for a merchant record to ID location or promotion ¶ 17, 72, 97, Fig 3-6 and corresponding text 
Squire Fig 12, corresponding text 
	It would have been obvious to combine Martinez and McCaugh to parse as in each of McCaugh (McCaugh ¶ 31, 34, 36, 83, 110, 111) a merchant ID (each of Martinez and McCaugh and Squire) to meet the need of Martinez (and McCaugh and Squire) to lookup a promo (Martinez ¶ 1-2, Squire Fig 12, corresponding text).

Claims rejected under 35 USC 103 over Martinez/Zolotov/Squire/Carlson/McCaugh in view of Tomchek US Pat 8606662
CLAIM 5, 14
CLAIM 6, 15 
CLAIM 7, 10, 17
CLAIM 8

CLAIM 5, 14
Martinez/Zolotov/Squire/Carlson/McCaugh show the limitations above 
claim 1/9, wherein the processor is configured to
[Wingdings font/0xA2] receive an approval message from the originating institution, the approval message including at least one of an approval or a rejection, the approval associated with the originating institution determining that the user account has sufficient funds to complete the push payment transaction, and the rejection associated with the originating institution declining the push payment transaction  
Martinez ¶ 48-55 and Martinez incorporated 61/605,588 ¶ 40
Although with respect to the broad limitation confirmation, cited art shows
Martinez at least ¶ 50 notification to mobile device Fig 6-7
McCaugh at least ¶ 124-127 Fig 3A 4A, ¶ 180
Squire confirmation and approval ¶ 19, 23, 56, 78, 93, 113, 158 157, Squire at least example ¶ 157-158, including ¶ 163, 175, Squire Fig 12, corresponding text 
Examiner cites Tomchek (MasterCard, like Martinez and Zolotov)
Tomchek (Mastercard) US 8606662 
Claim 5… and receiving at the interchange network the authorization response generated by the issuer, the authorization response including the private label identifier and  approval data, wherein the  approval data includes confirmation from the issuer that the cardholder has sufficient funds to settle the transaction.

It would have been obvious at the time of filing to combine Martinez, Tomcheck. Martinez is silent on aspects which are routine, namely the actions of issuer. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the combination, the predictable result is notification of approval to mobile device (e.g. Martinez ¶ 50) of the confirmation.
CLAIM 6, 15 
Martinez/Zolotov/Squire/Carlson/McCaugh/Tomchek show the limitations aboveclaim 5/14, wherein the processor is further configured to
[Wingdings font/0xA2] transmit the approval message to the mobile device 
Martinez at least ¶ 48-55 and McCaugh at least ¶ 124-125
It would have been obvious at the time of filing to combine Martinez, Tomcheck. Martinez is silent on aspects which are routine, namely the actions of issuer. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the combination, the predictable result is notification of approval to mobile device (e.g. Martinez ¶ 50) of the confirmation.
CLAIM 7, 10, 17
Martinez/Zolotov/Squire/Carlson/McCaugh show the limitations aboveclaim 1/9/16, wherein the processor is further configured to:
[Wingdings font/0xA2] receive a confirmation message 
Although with respect to the broad limitation confirmation, cited art shows
Martinez at least ¶ 50 notification to mobile device Fig 6-7
McCaugh at least ¶ 124-127 Fig 3A 4A, ¶ 180
Squire confirmation and approval ¶ 19, 23, 56, 78, 93, 113, 158 157, Squire at least example ¶ 157-209, including ¶ 163, 175, Squire Fig 12, corresponding text 
Examiner cites Tomchek (MasterCard)
Claim 5… and receiving at the interchange network the authorization response generated by the issuer, the authorization response including the private label identifier and  approval data, wherein the  approval data includes confirmation from the issuer that the cardholder has sufficient funds to settle the transaction.

[Wingdings font/0xA2] transmit the confirmation message to the mobile device, wherein the confirmation message includes confirmation that the push payment transaction was successful 
Martinez at least ¶ 50 notification to mobile device Fig 6-7
McCaugh at least ¶ 124-127, 136-138
Squire confirmation and approval ¶ 19, 23, 56, 78, 93, 113, 158 157, Squire at least example ¶ 157-209, including ¶ 163, 175, Squire Fig 12, corresponding text 
It would have been obvious at the time of filing to combine Martinez, Tomcheck. Martinez is silent on aspects which are routine, namely the actions of issuer. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the combination, the predictable result is confirmation and notification of confirmation to mobile device (e.g. Martinez ¶ 50) of the confirmation.
CLAIM 8
Martinez/Zolotov/Squire/Carlson/McCaugh/Tomchek show the limitations aboveclaim 7, wherein the processor is configured to
[Wingdings font/0xA2] receive the confirmation message from at least one of receiving institution, originating institution, a payment processing network and the mobile device 
Although with respect to the broad limitation confirmation, cited art shows
Martinez at least ¶ 50 notification to mobile device Fig 6-7
McCaugh at least ¶ 124-127 Fig 3A 4A, ¶ 180
Squire confirmation and approval ¶ 19, 23, 56, 78, 93, 113, 158 157, Squire at least example ¶ 157-158, including ¶ 163, 175, Squire Fig 12, corresponding text 
Examiner cites Tomchek (MasterCard)
Tomchek (Mastercard) US 8606662 
Claim 5… and receiving at the interchange network the authorization response generated by the issuer, the authorization response including the private label identifier and  approval data, wherein the  approval data includes confirmation from the issuer that the cardholder has sufficient funds to settle the transaction.

It would have been obvious at the time of filing to combine Martinez, Tomcheck. Martinez is silent on aspects which are routine, namely the actions of issuer. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the combination, the predictable result is confirmation and notification of confirmation to mobile device (e.g. Martinez ¶ 50) of the confirmation.

POINT OF CONTACT (POC)

Pertinent prior art cited but not relied upon

Thomas US PG PUB 20110276479


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681